In re: Isaac Lawson, Jr. applying for Writ of Mandamus.
Writ granted on supplemental petition. See Order.
On considering the supplemental petition of the relator, Isaac Lawson, Jr., in the above entitled and numbered matter,
*620Ordered that the Honorable Israel Augustine, Judge, Section “I”, Criminal District Court, Parish of Orleans, lodge that portion of the record on appeal that is completed, along with assignment of errors forthwith;
Further ordered that an evidentiary hearing be completed within two weeks wherein the State and counsel for the defendant can attempt to reconstruct that portion of the record alleged to be missing. Evidence is to be received and the transcript of that hearing shall be completed and lodged here as a supplemental record as quickly as possible.
Further ordered that the right of appellate review of double jeopardy is reserved to the defendant under the supplemental record.